Dismissed and Opinion Filed February 18, 2015.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-01011-CV

                    JEFFERSON CAPITAL SYSTEMS, LLC, Appellant
                                      V.
                             SEAN E. GROS, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Collin County, Texas
                           Trial Court Cause No. 005-02857-2013

                             MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Myers, and Justice Evans
                                   Opinion by Justice Myers
       By letter dated December 1, 2014, the Court notified appellant that we had received

notice from the Collin County Clerk that appellant had not paid or made payment arrangements

for the clerk’s record. We directed appellant to notify the Court in writing, within ten days, that

it had either paid or made payment arrangements for the record or that it had been found indigent

and was entitled to proceed without payment. We warned that failure to provide the required

documentation would result in dismissal of the appeal for want of prosecution. See TEX. R. APP.

P. 37.3(b). Appellant has not responded. We dismiss the appeal for want of prosecution.



                                                   /Lana Myers/
                                                   LANA MYERS
141011F.P05                                        JUSTICE
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

JEFFERSON CAPITAL SYSTEMS, LLC,                     On Appeal from the County Court at Law
Appellant                                           No. 5, Collin County, Texas
                                                    Trial Court Cause No. 005-02857-2013.
No. 05-14-01011-CV         V.                       Opinion delivered by Justice Myers, Chief
                                                    Justice Wright and Justice Evans
SEAN E. GROS, Appellee                              participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal for want of
prosecution. We ORDER that appellee Sean E. Gros recover his costs of this appeal, if any,
from appellant Jefferson Capital Systems, LLC.


Judgment entered this 18th day of February, 2015.




                                             –2–